Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered May 7, 2004, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
*229Plaintiff sought a judgment declaring that he had an 18% ownership interest in the company that hired him, which was defendant’s predecessor. Contrary to his claim, the terms of the offer letter, including the buyout provision, were specific and certain. Once plaintiff accepted the offer, there was an enforceable agreement. The buyout provision was not contingent on anything other than termination of employment and payment of par value, which occurred here (see e.g. F & S Pharm. v Dandra Realty Corp., 302 AD2d 204 [2003]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Buckley, P.J., Saxe, Nardelli, Williams and Catterson, JJ.